

117 HJ 10 IH: Expressing support for designation of September 2021 as “Gospel Music Heritage Month” and honoring gospel music for its valuable and longstanding contributions to the culture of the United States.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 10IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee submitted the following joint resolution; which was referred to the Committee on Oversight and ReformJOINT RESOLUTIONExpressing support for designation of September 2021 as Gospel Music Heritage Month and honoring gospel music for its valuable and longstanding contributions to the culture of the United States.Whereas gospel music is a beloved art form unique to the United States, spanning decades, generations, and races;Whereas gospel music is one of the cornerstones of the musical tradition of the United States and has grown beyond its roots to achieve pop-culture and historical relevance;Whereas gospel music has spread beyond its geographic origins to touch audiences around the world;Whereas the history of gospel music can be traced to multiple and diverse influences and foundations, including African-American spirituals that blended diverse elements from African music and melodic influences from Irish folk songs and hymns, and gospel music ultimately borrowed from uniquely American musical styles, including ragtime, jazz, and blues;Whereas that tradition of diversity remains today, as the influence of gospel music can be found infused in all forms of secular music, including rock and roll, country, soul, rhythm and blues, and countless other styles;Whereas the legacy of gospel music includes some of the most memorable voices and musical pioneers in the history of the United States, such as Thomas Dorsey, Mahalia Jackson, James Vaughan, Roberta Martin, Virgil Stamps, Diana Washington, Stamps Quartet, The Highway QCs, The Statesmen, The Soul Stirrers, Point of Grace, Smokie Norful, Terry Woods, James Cleveland, Billy Ray Hearns, Rex Humbard, Joe Ligon and The Mighty Clouds of Joy, Kirk Franklin, V. Michael McKay, Theola Booker, Yolanda Adams, Edwin and Walter Hawkins, Sandi Patty, The Winans, Kathy Taylor, Mavis Staples and the Staple Singers, and Brenda Waters, Carl Preacher, Shirley Joiner of B, C & S;Whereas many of the biggest names in music emerged from the gospel music tradition or have recorded gospel music, including Sam Cooke, Al Green, Elvis Presley, Marvin Gaye, Aretha Franklin, Whitney Houston, Little Richard, Ray Charles, Buddy Holly, Alan Jackson, Dolly Parton, Mariah Carey, Bob Dylan, and Randy Travis;Whereas, regardless of their musical styles, those artists and so many more have turned to gospel music as the source and inspiration for their music, which has blurred the boundaries between secular and gospel music;Whereas, beyond its contribution to the musical tradition of the United States, gospel music has provided a cultural and musical backdrop across all of mainstream media, from hit television series to major Hollywood motion pictures, including American Idol, Heroes, Dancing with the Stars, O Brother, Where Art Thou?, Sister Act, The Preacher's Wife, Evan Almighty, and more;Whereas gospel music has a huge audience around the country and around the world, a testament to the universal appeal of a historical American art form that both inspires and entertains across racial, ethnic, religious, and geographic boundaries; andWhereas September 2021 would be an appropriate month to designate as Gospel Music Heritage Month: Now, therefore, be itThat Congress supports the designation of Gospel Music Heritage Month, which would recognize the contributions to the culture of the United States derived from the rich heritage of gospel music and gospel music artists.